El Juez Presidente Sr. Hernández,
emitió la opinión del tribunal.
El presente caso se originó en la Corte Municipal de Cayey a virtud de demanda interpuesta por Víctor Gutiérrez Ortiz contra Isabel Díaz, viuda de Isidro Rivera, en reclamación de $490 en concepto de honorarios por servicios profesionales que el demandante como médico había prestado a la demanda-da, y habiendo conocido de dicho caso en grado de apelación la Corte de Distrito de Guayama mediante celebración de nuevo juicio, pronunció sentencia en 14 de junio de 1913 por la que condenó a la demandada a pagar al demandante la suma de $200 sin especial condenación de costas, contra cuya sentencia interpuso la representación de la demandada recurso de ape-lación para ante esta Corte Suprema.
La parte apelante ha formulado alegato escrito en apoyo *271del recurso sin que el apelado lo haya impugnado por escrito u oralmente, pues se ha limitado a solicitar por medio de su ahogado en moción notificada al ahogado del apelante que se tenga al demandante por desistido de la demanda, toda vez que ha recibido la suma de $200 cuyo pago se ordenó por 3 a sentencia recurrida.
Nada'ha alegado la parte apelante en contra de la moción de la apelada, y tampoco ha desistido del recurso por modo expreso.
Aparte de que la consideración y decisión del recurso en su fondo carecería de finalidad práctica, y por ese fundamento podría desestimarse como lo hemos hecho en el día de hoy al decidir el caso No. 1103, también procedente de Guayama, entre Víctor Gutiérrez Ortiz y Miguel Nogueras como alhaeea testamentario de Isidro Bivera, ocurre en el presente caso que la cuantía de la sentencia apelada és inferior a $300, y, por tanto, carece esta corte de jurisdicción para conocer del re-curso, según el número 2 del artículo 295 del Código de Enjui-ciamiento Civil, enmendado por Leyes de 9 de marzo de 1905 y 11 de marzo, 1908, y la jurisprudencia establecida en los casos de Nadal v. American Railroad Company of Porto Rico, y Martines v. American Railroad Company of Porto Rico, decididos respectivamente en 14 de noviembre de 1913 y 22 de enero del corriente año.
Procede desestimar el recurso.

Desestimada la apelación.

Jueces concurrentes: Sres. Asociados Wolf, del Toro y Aldrey.